Citation Nr: 1446303	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  10-31 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral metatarsalgia of the feet.

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim of service connection for right knee disability.

4.  Whether new and material evidence has been received to reopen a claim of service connection for left knee disability.

5.  Entitlement to service connection for right shin splints, also claimed as leg pain.

6.  Entitlement to service connection for left shin splints, also claimed as leg pain.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1976 to July 1977, with additional service in the National Guard.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Winston-Salem, North Carolina RO.  In February 2011, a formal hearing was held before a Decision Review Officer at the RO; a transcript of the hearing is included in the record.  In July 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the record.

The Board notes that, although the AOJ has (in the rating decision on appeal) reopened the Veteran's claims pertaining to disabilities of the right and left knees (and denied them on the merits), the question of whether new and material evidence has been received to reopen such claims must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the appellant's claims accordingly.

The issues of increased ratings for bilateral metatarsalgia of the feet and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed June 1980 rating decision denied the Veteran service connection for bilateral knee disabilities, based essentially on findings that no chronic knee disability was shown in the service records.

2.  Evidence received since the June 1980 rating decision does not tend to show that the Veteran has disabilities of either knee related to his service; does not relate to the unestablished facts necessary to substantiate the claim of service connection for bilateral knee disabilities; and does not raise a reasonable possibility of substantiating such claims.

3.  A right leg shin splints disability was not manifested in service and is not shown to be related to the Veteran's service.

4.  A left leg shin splints disability was not manifested in service and is not shown to be related to the Veteran's service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for right knee disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  New and material evidence has not been received, and the claim of service connection for left knee disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Service connection for right leg shin splints is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013)

4.  Service connection for left leg shin splints is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013), and Kent v. Nicholson, 20 Vet. App. 1 (2006), have been met.  By correspondence dated in February 2009 and May 2009, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  The claims on appeal were most recently readjudicated by the AOJ in the November 2013 supplemental statement of the case.   

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in May 2009 and May 2013, which the Board (cumulatively) finds to be adequate for reasons that will be discussed below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claims.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

New and material evidence to reopen claims of service connection for right and left knee disabilities

An unappealed June 1980 rating decision denied the Veteran service connection for a bilateral knee disability, based essentially on findings that no chronic knee disability was shown in the service records.  No new and material evidence was received within the following year.

Generally, when the RO denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
  
Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The evidence of record at the time of the June 1980 rating decision included the Veteran's STRs and lay statements.

The Veteran's STRs include complaints of leg pain.  In November 1976, he complained of pain in the right lower leg; he reported no problems with his knees but complained of leg cramps and foot troubles.  In January 1977, he complained of painful right knee and left upper thigh without a known injury; the assessment was muscle strain of the right knee and left thigh.  On May 1977 service examination, the lower extremities were normal on clinical evaluation; in a contemporaneous report of medical history, he reported a history of "trick" or locked knee.

Evidence received since the June 1980 rating decision consists essentially of VA and private treatment records, VA examinations, and lay statements and hearing testimony from the Veteran.  

On January 1987 Army National Guard Quadrennial examination, the Veteran's lower extremities were normal on clinical evaluation.

On January 2004 treatment, the assessments included degenerative joint disease of the left knee.

Private treatment records reflect that the Veteran sustained a left femoral fracture secondary to a motor vehicle accident in June 1995.  In March 1996, the assessments included left knee pain and weakness.  In June 2002, the Veteran reported that he had difficulty working 12 hours a day due to left lower extremity pain and back pain; he reported having a steel rod and pins in the left femur after a motor vehicle accident in 1995 and he had frequent left leg pain.

On May 2009 VA examination, the Veteran was noted to have reported some knee pain in service but was not given a diagnosis; the knee pain was associated with some muscle cramps, and the diagnosis at that time was shin splints.  On examination, the Veteran reported that the pain was primarily in the left knee.  The examiner noted a 2006 diagnosis of osteoarthritis in the knee; however, there was no history of any severe injury to the knee in the past or while in service, and he had not been on any continuing treatment or seeing a physician regarding knee problems over the years that is documented.  The Veteran was vague about his symptoms but apparently had some swelling and some knee discomfort with prolonged weight bearing and walking; there was no locking.  Following a physical examination, the diagnosis was patellofemoral syndrome of the knees bilaterally with limitation of flexion.  The examiner noted that the medical records indicate osteoarthrosis of the knees, yet the examiner did not find an X-ray report of this.  The examiner noted that the Veteran had no significant knee problem in service that has any appearance of being a chronic condition, and he had not had what appears to be chronic pain over the years in his knees.  He had not sought medical attention or been under the care of a physician for chronic problems of the knees.  The examiner opined that there is no medical evidence that the Veteran has had a chronic knee condition that started in the military service and that has been progressive; therefore, it is less likely than not that any present knee condition had its onset in the military service.

On May 2013 VA examination, the Veteran reported a history of bilateral shin splints in service.  He reported that his knees began to bother him in approximately 1978.  He estimated that he made approximately 70 parachute jumps in service.  He had had no knee surgery and did not wear any knee braces.  He reported that both knees swell, lock, and give way.  There was no history of subluxation or dislocation.  He took Flexeril and gabapentin which helped but caused drowsiness.  His symptoms were worsened with walking and standing and improved with rest.  He reported flare-ups with difficulty getting out of bed and approximately 70 percent loss of his bilateral range of motion due to pain.  He had difficulty putting on his shoes and socks.  He had not missed any days at work due to knee pain in the previous year.  He reported use of a cane on a regular basis for bilateral knee and ankle pain as well as back pain.  X-ray results showed a normal right knee except for osteophytic spurring of the patella, and normal left knee with an old healed fracture of the proximal femur with intramedullary rod of the femur.  Following a physical examination, the diagnosis was patellofemoral syndrome with an unknown date of diagnosis.  The examiner noted one instance of treatment for a painful right knee and left thigh in January 1977; on 1981 to 1983 reports of medical history, the Veteran checked "no" for trick or locked knee.  On his reports of medical exam from 1983 to 1987, there were no notations of knee pain.  He was seen privately for left knee pain in 1996 and was noted to have been in a motor vehicle accident the previous year, suffering a fracture of the left femur.  The examiner opined that it is less likely as not that the Veteran's current knee pain is secondary to his parachute jumps or carrying heavy equipment in service, given that there is no documentation of ongoing knee pain during his time in service.

At the July 2014 Board hearing, the Veteran testified that his current knee problems are due to excessive running in service in addition to jumping out of planes and exposure to all kinds of weather.  He testified that he did not have health insurance for many years and therefore did not seek treatment for his claimed knee disabilities from approximately 1980 to 2009.

Because service connection for bilateral knee disability was denied in June 1980 based on a finding that no chronic knee disability was shown in the service records, for evidence to be new and material in this matter, it would have to tend to relate to those unestablished facts.

While the treatment records, examinations, letters, and hearing testimony added to the record since the June 1980 rating decision are new evidence in the sense that they were not considered in that decision, they are not material evidence.  They do not show or suggest that chronic disabilities of either knee arose during, or were caused by, the Veteran's service.  Indeed, both the May 2009 and May 2013 VA examiners opined that it is less likely than not that any current knee disability is related to the Veteran's service or events therein.  Therefore, they do not relate to the unestablished facts necessary to substantiate the claim; do not raise a reasonably possibility of substantiating the claim; and are not material.

In summary, no additional evidence received since the June 1980 rating decision is new and material evidence that tends to prove that a disability of either knee arose during, or was caused by, the Veteran's service or events therein.  Therefore, the additional evidence received since June 1980 does not address the unestablished facts necessary to substantiate the claim of service connection for right or left knee disabilities; does not raise a reasonable possibility of substantiating such claims; and is not new and material.  Accordingly, the claims may not be reopened.

Service connection for right and left shin splints

The Veteran contends that he has right and left shin splints disabilities that were incurred in or caused by service.

The Veteran's STRs include complaints of pain in both legs in November 1976; the diagnosis was shin splints in both legs and pain in the arches.  In February 1977, he complained of painful lower legs.  On May 1977 service examination, the lower extremities were normal on clinical evaluation; in a contemporaneous report of medical history, he reported a history of cramps in the legs.

On May 2009 VA examination, the Veteran complained of intermittent cramps in his legs and soreness in the muscles that had not been incapacitating; he did not have flare-ups of residual muscle injuries, and there was no history of significant muscle injury.  He did not have any significant muscle pain now but reported occasional cramps.  On physical examination, the Veteran had some mild tenderness over the anterior tibial area which he stated gave him some discomfort with prolonged standing and walking.  The examiner noted that the Veteran was diagnosed with shin splints on one occasion in service but there was no medical evidence of record that he had continued problems with this other than the history reported on examination that day.  He had not sought medical attention for it; there was one entry of shin splints while in service and he was treated conservatively.  The examiner opined that it is less likely than not that any discomfort the Veteran is having now is related to the muscle cramps that he had in service.  The examiner opined that the Veteran did not have significant shin splints or symptoms of shin splints at that time; he did not have classic shin splints described in the medical record but there was an entry diagnosis of shin splints on the basis of the muscle cramps he was having.  The examiner opined that there is no evidence that the Veteran has a chronic problem that has required medical attention and that has been disabling that could be a continuation of any condition he had in service.

On May 2013 VA examination, the Veteran reported a history of bilateral shin splints in service.  He estimated that he made approximately 70 parachute jumps in service.  Following a physical examination, there was no diagnosis of shin splints; no opinion was offered regarding the etiology of the claimed shin splints.

At the July 2014 Board hearing, the Veteran testified that his current shin splints are due to excessive running in service in addition to jumping out of planes and exposure to all kinds of weather.  He testified that he did not have health insurance for many years and therefore did not seek treatment for his claimed leg disabilities from approximately 1980 to 2009.

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that symptoms of right and left shin splints were not chronic in service; were not continuous after service; and any current claimed right and left shin splints disabilities are not related to service.  Consequently, service connection for right and left shin splints on the basis that such disabilities became manifest in service, and persisted, is not warranted.  

Furthermore, the preponderance of the evidence is against a finding that the Veteran's has current shin splints of either lower extremity that is related to his service.  The Board finds the May 2009 VA examination and opinion to be entitled to great probative weight, as it took into account a thorough review of the Veteran's claims file and medical history, in addition to a physical examination, and includes a historically accurate explanation of rationale.

The Board has considered the Veteran's assertions that he has had right and left shin splints since his active service.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Veteran only complained of shin splints on one occasion in service and his separation examination was negative for pertinent abnormality.  There is no claim or showing that shin splints of either leg was identified by a clinician at any time after his service.  The Board finds that the reported history of continued symptoms dating from active duty is inconsistent with the STRs and is less convincing than the clinical evidence of record.  Moreover, the May 2009 VA examiner's opinion, which was based in part on the Veteran's history, is more persuasive as to whether any claimed shin splints disability is attributable to military service than the Veteran's account of when any such disability began.

In summary, the preponderance of the evidence does not show that a current chronic shin splints disability of either lower extremity is related to the Veteran's service.  Accordingly, as the preponderance of the evidence is against these claims, the appeal seeking service connection for right and left shin splints must be denied.


ORDER

The appeal to reopen a claim of service connection for right knee disability is denied.

The appeal to reopen a claim of service connection for left knee disability is denied.

Service connection for right shin splints is denied.

Service connection for left shin splints is denied.


REMAND

Regarding the Veteran's bilateral metatarsalgia of the feet and bilateral hearing loss, the Veteran contends that both disabilities have worsened since the most recent (March 2011 and April 2011, respectively) VA medical examinations.  While a new examination is not required simply because of the time which has passed since the last examinations (more than three years), VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The Veteran has alleged that the current ratings do not reflect his current bilateral foot symptoms and his current bilateral hearing loss.  His July 2014 hearing testimony arguably advances an implicit claim that the service connected disabilities are more severe than shown on the 2011 VA examinations.  To fully assist the Veteran, more current examinations are appropriate.

Finally, there may be VA treatment records not yet associated with the claims file.  Such records of treatment would be pertinent and perhaps critical evidence regarding the claims on appeal; VA treatment records are constructively in evidence and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record copies of the complete updated clinical records of any (and all) pertinent VA treatment.  

2.  Arrange for appropriate examinations of the Veteran to ascertain the current severity of his service-connected bilateral metatarsalgia of the feet and bilateral hearing loss.  The Veteran's claims file (including this remand) must be furnished to the examiners for review in connection with the examinations.  

Examination findings should be reported to allow for application of all potential VA rating criteria for the foot and hearing loss disabilities.  Range of motion testing of the feet should be conducted, and the examiner should report any additional functional loss due to pain, weakness, fatigue, and incoordination, including during flare-ups. 

The examiners must explain the rationale for all opinions, citing to supporting factual data.

3.  After completion of the above and any additional development the AOJ may deem necessary, the AOJ should review the expanded record and readjudicate the claims.  The Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


